Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenny Montana Holton appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Holton, No. 4:98-cr-00009-H-6 (E.D.N.C. Mar. 27, 2013). We deny Holton’s motion for clarification.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We note that Holton has filed in the district court a new motion for reduction of sentence. The district court’s ruling on that motion is not presently before the court.